F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                         FEB 28 2001
                                  TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 In re: COLORADO WELDING AND
 ERECTORS,
      Debtor,
 _______________________________
 RICHARD W. JOHNSON,                                   No. 00-1397
                                                  (D.C. No. 00-K-1521)
           Plaintiff-Appellant,                          (D. Colo.)

 v.


 PEOPLE OF THE STATE OF
 COLORADO,

           Defendant,

 and
 U.S. BANKRUPTCY COURT,

           Appellee.


                              ORDER AND JUDGMENT *


Before SEYMOUR, McKAY, and BRORBY, Circuit Judges.




       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and the appellate record, this three-judge panel

has determined unanimously that oral argument would not be of material

assistance in the determination of this appeal. See Fed. R. App. P. 34(a)(2)(C);

10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral

argument.

      On June 26, 2000, Appellant filed a handwritten pleading captioned

“Affidavit and Motion for Ancillary Process” in the U. S. Bankruptcy Court for

the District of Colorado. That court found the pleading unintelligible and

dismissed it for all relief except to the extent that it requested habeas corpus

relief, over which it did not have jurisdiction. On July 20, 2000, Appellant filed a

notice of appeal with the district court, seeking review of the bankruptcy court’s

order. The district court found the pleading indecipherable and entered a show

cause order directing Appellant to show cause why the appeal should not be

dismissed for failure to file a timely notice of appeal from the bankruptcy court’s

order. Appellant’s responses were equally obscure, and the district court

dismissed the appeal. Defendant’s appeal to this court is as enigmatic to us as his

prior filings were to the two previous courts. We therefore DENY the motion to

proceed in forma pauperis and AFFIRM the district court’s dismissal of the

matter.




                                          -2-
      Entered for the Court:


      Monroe G. McKay
      Circuit Judge




-3-